WARREN, P. J.,
dissenting.
Because the majority ignores the relevant legislative history, emphasizes the irrelevant legislative history, and comes to the wrong conclusion, I respectfully dissent.
*258ORS 609.140(1) provides:
“The owner of any livestock which has been damaged by being injured, chased, wounded or killed by any dog shall have a cause of action against the owner of such dog for the damages resulting therefrom, including double the value of any livestock killed and double the amount of any damage to the livestock.”
ORS 12.100(2) provides:
“An action upon a statute for penalty or forfeiture, where the action is given to the party aggrieved, or to such party and the state, excepting those actions mentioned in ORS 12.110, shall be commenced within three years.”
The issue is whether the double damages contained in ORS 609.140(1) are punitive or compensatory in nature. If the double damages are punitive, the trial court erred in not applying ORS 12.100(2) to this action. The majority asserts first that the context of ORS 609.140(1) suggests that the legislature intended double damages to be compensatory. The majority points to two sections in ORS chapter 609 that specifically refer to “penalties.” ORS 609.100(1) provides that a county governing body may “prescribe a penalty in an additional sum” in the event that a license was not procured; and ORS 609.060(3) provides a penalty for negligently permitting a dog to run at large. The majority infers from these statutes that “at the time that the legislature adopted the current version of ORS 609.140(1), it knew how to promulgate penalties and chose not to use that language.” 152 Or App 253. This inference is speculative at best. First, neither ORS 609.100 nor ORS 609.060(3) involves the question before us: whether double damages imposed pursuant to ORS 609.140(1) are punitive. Second, neither statute relied on by the majority involves enhancement of actual damages. In other words, under the statutes relied on in the majority opinion as contextual support for its position, there are no actual damages on which to base a penalty. Under ORS 609.140(1), however, just as likely an inference could be drawn that the legislature simply wanted the penalty to reflect the actual damages incurred. Ultimately, a contextual analysis lends little, if any, support to the majority opinion.
*259The majority correctly points out that Oregon appellate courts have struggled with the issue of whether double damages, in other contexts, are punitive or compensatory. In Kinzua Lbr. Co. v. Daggett et al, 203 Or 585, 281 P2d 221 (1955), the court held that double damages provided for in a statute involving nonwillful timber trespass are compensatory. Most significant to the Kinzua court was the lack of any intent element in the statute in question. The Kinzua court noted: “Far from employing words that evince a purpose to deal with wanton conduct and punish it, [the timber trespass statute] plainly indicates a legislative design for its application in cases wherein the offender had no evil purpose.” Id. at 590.
The court emphasized that the statute, ORS 105.815, “repels any inference that it is concerned with mens rea,” and that “no words [in the statute] suggest that one who. inadvertently cuts a tree should be punished.” Id. at 592-93. The court explained, “We know of no reason for believing that the legislature, in adopting ORS 105.815, viewed the ‘casual or involuntar/ cutting of trees with such grave aversion that it wanted those who felled trees in that manner subjected to a penalty.” Id. The court next discerned a compensatory reason for double damages.
The court generalized that “[although the general purpose of the law is to award just compensation to the victim of a wrong, it is well known that full compensation is not always made.” Id. at 595. It emphasized such factors relating to a civil action as inconvenience, annoyance, preparation for trial, loss of time and payment of an attorney fee,1 all of which are under-compensated in a nominal award of “costs.” Id. at 596. More specifically, the court emphasized the unique loss that results from the cutting of standing timber. Timber may take half a century to mature. If cut before maturity, the true value may not be realized. Additionally, throughout the life of a tree, several cycles of high and low prices will most likely occur. If timber is felled dining a low price cycle, again its true value is not represented. “A wrongful act committed under such circumstances might deprive the owner of an *260asset which, years hence, under favorable conditions, would have made him a wealthy man.” Id.
The court surmised that these considerations “may have caused the legislature to adopt ORS 105.815 in an effort to give the victim of the wrongful act adequate damages.” Id. at 597. It concluded that, “We do not believe that the primary purpose * * * is to punish an offender. * * * We think that the overriding purpose * * * is to award to the victim of the trespass adequate damages. Its amerciable effect, if any, is secondary.” Id. at 606-07. Although the court considered possible legislative motives, no mention was made of legislative history in the court’s decision.
Kinzua is distinguishable from this case. Its emphasis on the fact that the timber trespass statute contains no mens rea has no application here. We are dealing with a strict liability statute that, because it is strict liability for the actions of dogs, could not possibly contain a mens rea. Additionally, because there is no mens rea requirement in the timber trespass statute, there could be no deterrent effect. In other words, because the statute is designed to compensate owners of timber whose trees are harvested “inadvertently,” there could be no deterrent effect by awarding double damages. In this case, however, as will be shown subsequently, the legislative history reveals the intent of the legislature to deter dog owners from allowing their dogs to run free and harm livestock. This deterrent purpose can only be considered punitive. As such, Kinzua does not hold that all double damages are necessarily compensatory, and its holding should be confined to the specific statute in question there.
More persuasive and relevant to our discussion here is the court’s holding in Mozorosky v. Hurlburt, 106 Or 274, 290, 198 P 556 (1923), and our holding in Riddle v. Eugene Lodge No. 357, 95 Or App 206, 768 P2d 917 (1989). In Mozorosky, the court was presented with a statute that allowed losers in illegal gambling operations to recover double the amount lost from the owner or organizer of the gambling operation. Or Laws 1920, § 8264 (now ORS 30.740).2 The court held:
*261“Yet the law, in its anxiety for the common welfare, invites every man who loses money at a gambling game to repent, and offers him a remedy to recover that which he has lost; and * * * for the further purpose of penalizing and discouraging gambling, permits the loser to recover double that which he has lost. He recovers the equivalent of what he lost, as compensation. The amount in excess thereof may be deemed a penalty.” Mozorosky, 106 Or 289.
The issue in Mozorosky, however, was not whether the double damages provision was a penalty. The quoted material was dictum. Nonetheless, we adopted the reasoning of Mozorosky in Riddle, where the issue was whether the double damages provision created a penalty. In Riddle, as in this case, the issue was whether ORS 12.100(2), the three-year statute of limitations for penalty actions, applied. We held, relying on Mozorosky, that the double damages created a penalty and that the three-year statute of limitations was triggered. Riddle, 95 Or App at 212. The significant aspect of both Mozorosky and Riddle is that the statute in question there contained an obvious deterrent purpose, as opposed to the statute considered in Kinzua. The statute before this court also contains such a deterrent purpose, as evident from the legislative history.
The majority makes two mistakes in its analysis of the legislative history. First, it ignores the intent of the 1973 legislature, which drafted and passed the double damages provision; and second, it relies excessively on legislative history from the 1975 legislature, which simply amended the original double damages section.
ORS 609.140(1) was passed as part of a general dog licensing bill, HB 2783, introduced in the 1973 Legislature.3 Or Laws 1973, ch 655, §§ 1440-43. Two comments made diming the committee hearings are relevant. First, in response to *262an attempt to strike the double damages provision, Representative Peterson, the sponsor of the bill, stated: “One of the real nuisances [of dogs] is they do chase and kill livestock. [This] serves as a real good tool to encourage people to keep dogs locked up.” Tape recording, Senate Agriculture and Natural Resources Committee, June 13,1973, Tape 22, Side 2 at 0-380. Additionally, a major proponent of the bill, Judge Hall, in written testimony before the House Committee, wrote: “We must provide a stiff penalty for a person who refuses to cooperate on a dog nuisance situation, as well as one that kills livestock.” Minutes, House Agriculture and Natural Resources Committee, April 10,1973, Exhibit 2, p 2. The first statement, by Representative Peterson, clearly identifies the deterrent purpose of double damages, and the second, by Judge Hall, identifies a punitive purpose. Nothing in the 1973 legislative history portrays double damages as somehow being “compensatory.”
The majority ignores this legislative history. The only legislative history relating to double damages passed by the 1973 legislature has been referred to above and reflects a punitive and deterrent purpose.
Further, the majority relies exclusively on legislative history from the 1975 legislature, which simply amended ORS 609.140.4 House Bill 2985, introduced in the 1975 legislature, amended ORS 609.140 in ways intended to increase the potential for owners of livestock harmed by dogs to recover.5 See Minutes, House Judiciary Committee, HB 2985, *263April 10, 1975, Appendix A, p 1 (memorandum in support and explanation of proposed amendment to ORS 609.104). The majority of those changes are not relevant to our discussion here. Specifically, the changes to ORS 60.140(1), the double damages provision, were minimal and did not disturb the fact that livestock owners could receive double the damages to their livestock.
A memo to the House Judiciary Committee supporting the proposed amendments, and relied on by the majority, explained that “ ‘[djouble damages’ is a most appropriate measure in cases of this sort where the per incident damage may be low and the inconvenience and expense of locating the owner and gaining compensation considerable.” 152 Or App 255. This should not cause us to alter our understanding of the 1973 legislature’s intent for several reasons.
First, the quoted language from the memo states only that double damages is the most appropriate measure of damages. It sheds no light on what those legislators who passed the double damages provision two years earlier intended. As shown above, it appears that the 1973 Legislature passed the double damages with a punitive and deterrent purpose. The changes made in 1975 were made by an entirely different committee, the judiciary, and nothing from that history reveals that the committee even considered the intent of the 1973 Agriculture and Natural Resources Committee that passed the double damages provision. The 1975 House Judiciary committee’s assumption that that provision was compensatory should not cause this court to ignore the punitive and deterrent purpose of the 1973 Legislature.
Furthermore, in the same memorandum, the writer pointed out that the damages section was adopted from United States v. Firchau, 234 Or 241, 380 P2d (1963), and concluded that the double damage provision addressed in Firchau acted as a deterrent and had a punitive intent.6 See Memorandum in Support and Explanation of Proposed *264Amendments to ORS 609.140, House Judiciary Committee, April 10, 1975, Ex A. The contradiction is apparent. Significantly, the writer of the memo suggested that the double damages provision acted as a deterrent and was punitive.
Second, the view of subsequent legislators on the intent of previous enactments is of dubious value. As the Supreme Court stated: “The views legislators have of existing law may shed light on a new enactment, but it is of no weight in interpreting a law enacted by their predecessors.” DeFazio v. WPPSS, 296 Or 550, 561, 679 P2d 1316 (1984). Additionally, we have said that subsequent statements by legislators are not probative of the intent of statutes already in effect. United Telephone Employees PAC v. Secretary of State, 138 Or App 135, 139, 906 P2d 306 (1995). In other words, if we were interpreting the amendments themselves in the context of a preexisting law, the subsequent legislative history might be relevant. Here, however, we are interpreting whether double damages were punitive when enacted in 1973. Although the 1975 amendments clarified what the double damages provision applied to, it could not, and did not, change the intent of the 1973 Legislature when it passed ORS 609.140(1).7
The majority errs by not finding that the double damages provision in ORS 609.140(1) is penal and subject to the three-year statute of limitations provided in ORS 12.100(2). The trial court erred in awarding plaintiff double damages.
I dissent.

 ORS 105.815 was amended in 1995 to award attorney fees and reforestation costs in addition to double damages. Or Laws 1995, ch 721, § 2.


 ORS 30.740 provides:
“All persons losing money or anything of value at or on any unlawful game described in ORS 167.117,167.122 and 167.127 shall have a cause of action to *261recover from the dealer winning the same, or proprietor for whose benefit such game was played or dealt, or such money or thing of value won, twice the amount of the thing of value won, twice the amount of the money or double the value of the thing so lost.”


 The double damages provision began as HB 2975. However, by an amendment in the House Agriculture and Natural Resource Committee, it was adopted into HB 2783. HB 2975 was ultimately tabled in the House Judiciary Committee.


 The following changes were made by the 1975 amendments to ORS 609.140(1) (additions are in boldface while deletions are in brackets):
“The owner of any livestock which has been damaged by being injured, chased, wounded or killed by any dog shall have a cause of action against the owner of such dog for [double the amount of the damage] the damages resulting therefrom, including double the value of any livestock killed and double the amount of any damage to the livestock.” General Laws of Oregon, ch 749, § 1 (1975).
Arguably, the original doubling provision applied to all damages recoverable. Pursuant to the 1975 amendments, however, doubling only applies to those damages directly relating to injury to livestock. Presumably, expenses such as veterinarian bills, repair to fences, etc., would not be doubled. The changes could easily be interpreted to be claryfing rather than modifying ORS 609.140(1).


 This entire bill was intended to make recovery more likely for livestock owners. It is not surprising to find in its legislative history remarks pertaining to compensation.


 The drafter’s understanding oí Firchau, however, was mistaken. That decision dealt with the same double damages provision as in Kinzua. The court in Firchau specifically cited Kinzua and held that the double damages were compensatory. For our purposes, however, the fact that the drafter thought the double damages provision was punitive is significant.


 “The legislature’s understanding of the word[s it uses] at the time that statute was adopted is dispositive, unless subsequent amendments have altered that meaning.” Gaston v. Parsons, 318 Or 247, 254, 864 P2d 1319 (1994).